Case 1:19-cv-01301-RLM Document 28-5 Filed 07/12/19 Page 1 of 5 PageID #: 158




                      EXHIBIT C
FILED: KINGS COUNTY CLERK 01/13/2017 12:01 PM                                  INDEX NO. 519906/2016
          Case
NYSCEF DOC. NO. 1:19-cv-01301-RLM
                 8                  Document 28-5 Filed 07/12/19 Page 2 RECEIVED
                                                                        of 5 PageID #: 159 01/13/2017
                                                                                 NYSCEF:




                                               1 of 18
Case 1:19-cv-01301-RLM Document 28-5 Filed 07/12/19 Page 3 of 5 PageID #: 160




                                   2 of 18
Case 1:19-cv-01301-RLM Document 28-5 Filed 07/12/19 Page 4 of 5 PageID #: 161




                                   3 of 18
Case 1:19-cv-01301-RLM Document 28-5 Filed 07/12/19 Page 5 of 5 PageID #: 162




                                   4 of 18
